                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DEVON SCOTT ALVEY,                               )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 4:19-cv-706-SNLJ
                                                 )
JOSEPH HURST, et al.,                            )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Devon Scott Alvey, a prisoner,

for leave to commence this civil action without prepayment of the required filing fee. Having

reviewed the motion and the financial information submitted in support, the Court has

determined to grant the motion, and assess an initial partial filing fee of $3.87. See 28 U.S.C.

§ 1915(b)(1). Additionally, for the reasons discussed below, the Court will give plaintiff the

opportunity to file an amended complaint.

                                          28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the his account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10.00,

until the filing fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted an inmate account statement showing

an average monthly deposit of $10.39, and an average monthly balance of $19.37. The Court

will therefore assess an initial partial filing fee of $3.87, which is twenty percent of plaintiff’s

average monthly balance.

                                  Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted.

An action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams,

490 U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it

does not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered

within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)
                                                 2
(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                          The Complaint

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against corrections officers

Joseph Hurst and Steven Patterson. He sues the defendants in their official capacities only.

       Plaintiff’s statement of claim spans 10 pages and 67 numbered paragraphs, which

plaintiff states describe “the events leading up to, and the excessive use of force.” Condensed

and summarized, plaintiff alleges that, following a long confrontation with Hurst, Hurst pushed

plaintiff down while he was handcuffed, causing him to hit his head. Hurst then choked plaintiff

into unconsciousness while Patterson restrained plaintiff’s legs. Plaintiff sustained injuries to his

neck and right shoulder, and has “bad pain” in them. He seeks only monetary relief.

                                            Discussion

       The complaint is subject to dismissal. Plaintiff specifically indicates that he sues the

defendants in their official capacities only, and he seeks only monetary relief. While a state

official may be sued in his official capacity for prospective injunctive relief, the Eleventh

Amendment prohibits suits for monetary relief against state officials acting in their official

capacities. Nix v. Norman, 879 F.2d 429, 432-33 (8th Cir. 1984). Additionally, “state officers

sued for damages in their official capacity are not ‘persons’ for purposes of the suit because they

assume the identity of the government that employs them.” Will v. Michigan Dept. of State

Police, 491 U.S. 58, 71 (1989). Therefore, plaintiff’s claims are legally frivolous.
                                                 3
        In consideration of plaintiff’s pro se status, the Court will give him the opportunity to file

an amended complaint. The amended complaint will replace the original. E.g., In re Wireless

Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005). Plaintiff

must submit the amended complaint on a court-provided form, and he must comply with the

Federal Rules of Civil Procedure, including Rules 8 and 10. Rule 8 requires plaintiff to set forth

a short and plain statement of the claim showing entitlement to relief, and it also requires that

each averment be simple, concise and direct. Rule 10 requires plaintiff to state his claims in

separately numbered paragraphs, each limited as far as practicable to a single set of

circumstances. Plaintiff should avoid including information that is irrelevant or repetitious.

        In the “Caption” section of the amended complaint, plaintiff must state the first and last

name, to the extent he knows it, of each defendant he wants to sue. Plaintiff should also indicate

whether he intends to sue each defendant in his or her individual capacity, official capacity, or

both.1 Plaintiff should avoid naming anyone as a defendant unless that person is directly related

to his claim.

        In the “Statement of Claim” section, plaintiff should begin by writing the first

defendant’s name. In separate, numbered paragraphs under that name, plaintiff should set forth

the specific factual allegations supporting his claim or claims against that defendant.        Plaintiff

should only include claims that arise out of the same transaction or occurrence; in other words,

claims that are related to each other. See Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may

choose a single defendant, and set forth as many claims as he has against that defendant. See

Fed. R. Civ. P. 18(a).




   1
    The failure to sue a defendant in his or her individual capacity may result in the dismissal of that
defendant.
                                                   4
       If plaintiff is suing more than one defendant, he should proceed in the same manner with

each one, separately writing each individual defendant’s name and, under that name, in

numbered paragraphs, the specific facts supporting his claim or claims against that defendant.

Plaintiff’s failure to make specific factual allegations against any defendant will result in that

defendant’s dismissal.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis

(Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $3.87 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an

original proceeding.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint within

thirty (30) days from the date of this Order.

       Plaintiff’s failure to timely comply with this Order will result in the dismissal of this

case, without prejudice and without further notice.

       Dated this 13th day of May, 2019.



                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                                 5
